Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Compact Prosecution
Examiner would like to suggest amending the independent claims 1, 9 and 17 to include the limitations wherein the binary cross entropy objective is formulated using a weighted matrices associated with the bottleneck layer and output layer such as sigmoid and tanh which is applied to the bottleneck layer.  These amendments will overcome the current rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Perera et al. (20200285953) in view of Merler (20180089540) and further in view of Xie et al. (US20200027545).
Claim 1,Perera discloses a computer-implemented method for multi-label learning and classification  (Section 0061, lines 1-4 training system for hierarchical classification task on an ontology of labels) using one or more processors (Section 0056, lines 6-7 Processing unit 206) to cause steps to be performed comprising:
processing raw training texts into cleaned training texts; (Section 0063, lines 7-12 describes “A long tail distribution” that decrease the number of training instances reads on cleaned training texts) 
parsing training labels into level-wise labels at multiple levels based on their ontological hierarchies; (Section 0061, lines 9-14- thus the Cognitive system performs cognitive operation such as natural language processing on the training data to obtain a cleaned training text). 
training multiple level-wise models, (classifier model 311- section 0061)  with a level-wise multi-label classification model, based on at least the level-wise labels (Labeling hierarchy)  and the cleaned texts, with each level-wise model related to a corresponding level of labels; (Section 0061, lines 4-7- thus “training data set for training a classifier model on an ontology or labeling hierarchy for cognitive system) 
(regarding the cleaned text, the training data with a decreased number of training instances described in Section 0063, lines 7-12 reads on the cleaned text)
making, by the trained multiple level-wise models, level-wise predictions ( Section 0110, lines 1-2 “21% of the predictions”) from one or more inputs with one or more refining strategies; (Section 0094, lines 7-9 thus the relabeled dataset used to train classifier that learns to classify the input to a label. Relabeling dataset reads on refining strategies)  
(Understand relabeling has to do with relabeling the incorrect predictions to improve the accuracy of the model- See section 0114, lines 6-8)
Perera does not disclose merging, using a point generation model, the level-wise predictions into a unified label set for the one or more input datasets. 
Merler discloses merging, the level-wise predictions into a unified label set for the one or more input datasets. (Section 0039, lines 1-3 “combining classification results from different semantic levels”)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of merging different samples of the labels. The motivation is it will make the system output labels that are consistent for the dataset. 
 Perera in view of Merler does not disclose using a point generation model (encoders) to merge labels of different levels to form a current node. 
Xie discloses using a point generation model (encoders) to merge labels of different levels to form a current node. (Section 0062, lines 3-7- thus “The bottom-up TLSTM composes the semantics (labels) of children (representing sub-codes) ( lower level predictions)  and merges them into the current node (unified label set of labels)). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of merging different samples of the labels using encoders. The motivation is it will make the system output labels that are consistent for the system. 

Claim 2, Perera in view of Merler and further in view of Xie discloses wherein the one or more inputs comprise word embeddings for documents, word embeddings for keywords, upper level embedding, and lower level embedding. (Perera: Section 0104- thus the input text is represented Glove embeddings which is a coverage of the vocabulary and learn representation for words)  
Claim 3, Perera in view of Merler and further in view of Xie discloses wherein making level-wise predictions comprises receiving, at a convolutional neural networks (CNN) within each level-wise model, (Perera: Section 0079, lines 2-4- thus the convolutional neural network is used in the hierarchical text classification) 
inputs of word embeddings for documents, word embeddings for keywords, upper level label embedding, (Perera: Section 0079, lines 6-10- thus parent tier reads on the upper level)   and lower level label embedding, (Perera: Section 0079, lines 6-10- thus lowest level terms reads on the lower level) for feature representations extraction from each input; (Perera: Section 0104- thus the input text is represented Glove embeddings which is a coverage of the vocabulary and learn representation for words)  
obtaining concatenated embeddings using the extracted feature representations from each input; (Perera: Section 0081, lines 2-3 concatenation layer)  performing, at a max-pooling layer, a dynamic max-pooling to select desired features from the concatenated embeddings; (Perera: Section 0081, lines 1-5- thus the input text is received by the CNN component  and the component includes max-pooling layer) 
obtaining a compact representation from the desired features by applying batch normalization and one or more fully connected layers; (Perera: Section 0104, lines 9-11- thus a batch of 10epochs are normalized by being trained with a particular size of adam optimizer) 
and employing a binary cross-entropy loss over an output layer and a hidden bottleneck layer based on at least the obtained compact representation to train each level wise model. (Perera: Section 0086, generating cross-entropy loss value for two layers)  
Claim 4, Perera in view of Merler disclose wherein the feature representations extracted from the word embeddings for documents (Section 0104- “Glove embeddings which is a coverage of the vocabulary and learn representation for words”)  to keep language order before concatenation. (Section 0081, line 3 “concatenation layer”)
Perera in view of Merler does not disclose a bi-directional Long Short-Term Memory (Bi-LSTM) 
Xie discloses using a bi-directional Long Short-Term Memory (Bi-LSTM) in the (Section 0057, lines 1-3) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of using an LSTM to represent labels of a document. The motivation is that the system only uses the needed information. 

Claim 5, Perera in view of Merler and further in view of Xie discloses wherein in performing dynamic max-pooling, level-wise related information of labels is incorporated into neural structures of at least the max-pooling layer to capture both label co-occurrences and categorical relations among labels for dynamically selection of max-pooling dimension. (Perera: Section 0081, lines 1-5- thus the input text is received by the CNN component  and the component includes max-pooling layer)
Claim 7, Perera in view of Merler does not discloses wherein merging, using the point generation model, the level-wise predictions into a unified label set comprises:
encoding, using an encoder within the point generation model, the level-wise predictions to multiple sequences of encoder hidden states corresponding to the multiple levels respectively; 
deriving a plurality of attention generators from the multiple sequences encoder hidden state to generate an attention distribution and a context vector for each of the multiple levels;
obtaining a generation probability from the context vector, predicted label sequence vectors, and decoder input to generate multiple sequences of decoder hidden
states; and generating an output of final summarized semantic indexing labels based on at least the decoder hidden states.
Xie discloses merging, using the point generation model, the level-wise predictions into a unified label set (Section 0062, lines 3-7-as described above) comprises:
encoding, using an encoder within the point generation model, the level-wise predictions to multiple sequences of encoder hidden states (Section 0057, lines 6 two hidden states) corresponding to the multiple levels respectively; (Section 0054, lines 5-9- thus “A sequential LSTM uses encoders identify names or concept in the hierarchical ontology)
deriving a plurality of attention generators from the multiple sequences encoder hidden state to generate an attention distribution and a context vector for each of the multiple levels; (Section 0094, lines 4-6- thus the attention module includes hidden layers for the word embedding) 
obtaining a generation probability from the context vector, predicted label sequence vectors, and decoder input to generate multiple sequences of decoder hidden
states; (Section 0069, lines 1-5- thus a K-dimensional vector and the output of a probability that the vector is predicted) and generating an output of final summarized semantic indexing labels based on at least the decoder hidden states. (Section 0062, lines 3-7- thus “The bottom-up TLSTM composes the semantics (labels) of children (representing sub-codes) (- thus lower level predictions)  and merges them into the current node (unified label set of labels))
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of merging different samples of the labels. The motivation is it will make the system output labels that are consistent for the dataset. 

Claim 8, Perera in view of Merler and further in view of Xie discloses wherein a coverage mechanism is combined with the point generation model to remove repetitive terms in each level and across levels. (Perera: Section 0063, lines 7-12 describes “A long tail distribution” that decrease the number of training instances reads on removing terms to get a clean data) 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Perera et al. (20200285953) in view of Merler (20180089540)  and further in view of Xie et al. (US20200027545) and further in view of Kalina Jasinska (Extreme F-Measure Maximization using Sparse Probability Estimates-2016) (referred to as Jasinaka from now on in this Document) .

Claim 6, Perera in view of  Merler (20180089540)   and further in view of Xie does not  discloses wherein the one or more refining strategies comprise a macro F-measure optimization to enable each level-wise model automatically refine level-wise predictions in an incremental manner through threshold tuning.
Jasinaka discloses one or more refining strategies comprise a macro F-measure optimization (Section 4 on page 2 “Macro F-measure maximization”)
to enable each level-wise model automatically refine level-wise predictions in an incremental manner through threshold tuning. (Page 1, Section 1 introduction, 2nd column, lines 19-26 “Threshold tuning methods for optimizing the F measure) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of using F -Measure for estimates. The motivation is that it enables the system to improve its predictions. 

Claims 9-11 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jingzhou Liu Deep Learning for Extreme Multi-label Text Classification (2017, August) (referred to as Liu in this paper) in view of  Merler (20180089540) and further in view of Xie (20200027545).

Claim 9, Liu discloses a system of multi-label learning and classification for large scale semantic indexing, (Section 1 introduction lines 1-2 describes “Extreme multi-label text classification (XMTC)) the system comprising:
a level-wise multi-label classification model decomposing labels in a high
dimensional space into level-wise labels in multiple levels based on ontological hierarchies of the labels, (Page 2 under section 1.1, lines 8-10 predicted embedding of y back to the original high dimensional space and lines 18-20 singular Value decomposition) 
the level-wise multi-label classification model comprises multiple convolutional neural networks (CNNs) with a CNN for each level, (Section 1.4 lines 8-12 describes XML-CNN that reads on the multiple convolutional neural networks) 
each CNN extracts feature representations respectively from inputs of word embeddings for documents, word embeddings for keywords,  (Section 4.6 lines 17-18 “for word embeddings uses 300-dimensional Glove vectors) upper level label embedding, and lower level label embedding, (Section 4.6 lines 10-12 embeddings for dataset are set for 100 (upper level) and for 50 (lower level) respectively)  the CNN comprises:
a max-pooling layer for dynamic max-pooling to select features from concatenated embeddings concatenated (Section 3.1  page 4 describes Dynamic Max pooling)  from feature representations extracted from all inputs;  (Section 3, lines 4-6 of  page 4 “feature representations”)
one or more normalization layers and one or more fully connected layers for batch normalization  (Section 3, lines 11-14 of page 4 “the whole document is represented by the concatenation of its word” ) and obtaining a compact representation from the selected features an output layer outputting level-wise predictions for the each level; (Section 3 lines 11-13 on page 4, output layer learns compact document representations)
Liu does not disclose a point generation model merges the level-wise predictions at each of the multiple levels into a unified label set for the documents, the point generation model comprises:
an encoder to encode the level-wise predictions to multiple sequences of encoder hidden states corresponding to the multiple levels respectively;
a plurality of attention generators derived from the multiple sequences encoder hidden state to generate an attention distribution and a context vector for each of the multiple levels; 
and a decoder to generate multiple sequences of decoder hidden states based on at least the generated context vector for each of the multiple levels, 
the decoder generates the unified label set based on at least the level-wise predictions, the encoder hidden states, the attention generators, and the decoder hidden states.
Merler disclose merging, the level-wise predictions at each of the multiple levels into a unified label set for the documents. (Section 0039, lines 1-3 “combining classification results from different semantic levels”)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of merging different samples of the labels. The motivation is it will make the system output labels that are consistent for the dataset. 
Liu in view of Merler does not disclose point generation model comprises:
an encoder to encode the level-wise predictions to multiple sequences of encoder hidden states corresponding to the multiple levels respectively;
a plurality of attention generators derived from the multiple sequences encoder hidden state to generate an attention distribution and a context vector for each of the multiple levels; 
and a decoder to generate multiple sequences of decoder hidden states based on at least the generated context vector for each of the multiple levels, 
the decoder generates the unified label set based on at least the level-wise predictions, the encoder hidden states, the attention generators, and the decoder hidden states.
Xie discloses a point generation model comprises:
an encoder to encode the level-wise predictions to multiple sequences of encoder hidden states (Section 0057, lines 6 two hidden states) corresponding to the multiple levels respectively; (Section 0054, lines 5-9- thus “A sequential LSTM uses encoders identify names or concept in the hierarchical ontology)

a plurality of attention generators derived from the multiple sequences encoder hidden state to generate an attention distribution and a context vector for each of the multiple levels; (Section 0094, lines 4-6- thus the attention module includes hidden layers for the word embedding)
and a decoder to generate multiple sequences of decoder hidden states based on at least the generated context vector for each of the multiple levels, (Section 0069, lines 1-5- thus a K-dimensional vector and the output of a probability that the vector is predicted) 
the decoder generates the unified label set based on at least the level-wise predictions, the encoder hidden states, the attention generators, and the decoder hidden states. (Section 0062, lines 3-7- thus “The bottom-up TLSTM composes the semantics (labels) of children (representing sub-codes) (- thus lower level predictions)  and merges them into the current node (unified label set of labels))

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of merging different samples of the labels using encoders. The motivation is it will make the system output labels that are consistent for the dataset. 





Claim 10, Liu in view of Merler and further in view of Xie discloses wherein a bi-directional Long Short-Term Memory (Bi-LSTM) is constructed over the feature representations extracted from the word embeddings for documents (Liu: Section 0094, lines 4-6 hidden layers for word embeddings) to keep language order before concatenation. (Xie: Section 0057, lines 1-3) 

Claim 11, Liu in view of Merler and further in view of Xie discloses wherein in performing dynamic max-pooling, level-wise related information of labels is incorporated into neural structures of the max-pooling layer to dynamically select max-pooling dimension. (Liu: Section 3.1  page 4 describes Dynamic Max pooling)
Claim 14, Liu in view of Merler and further in view of Xie discloses wherein the point generation model incorporates a coverage mechanism to remove repetitive labs in each level and across levels. (Liu: Section 5 page 9 the hidden bottleneck layer reduces model size by removing repetition within the training data) 
Claim 15, Liu in view of Merler and further in view of Xie discloses wherein each CNN further comprises a hidden bottleneck layer with an activation function, (Liu: Section 3.3 Hidden Bottleneck Layer) the CNN is pre-trained by employing a by employing a binary cross-entropy loss (Liu: Fig. 1 binary entropy loss) over the output layer and the hidden bottleneck layer.(Liu: Section 3.3 of page 5- thus Hidden Bottleneck layer are directly connected to a pooling layer) 
Claim 16, Liu in view of Merler and further in view of Xie discloses wherein the binary cross-entropy loss is function involving weight matrices associated with the bottleneck layer and output layer. (Liu: Section 2.6 lines 5-6 page 3 “weight matrix associated with label”)

Claim 17, Liu discloses a computer-implemented method for multi-label learning and classification (Section 1 introduction lines 1-2 describes “Extreme multi-label text classification (XMTC)”) using one or more processors to cause steps to be performed comprising:
at each of multiple hierarchical levels, extracting, using a convolutional neural network (CNN), (Section 1.4 lines 8-12 describes XML-CNN that reads on the multiple convolutional neural networks) 
feature representations respectively from inputs of word embeddings for documents, word embeddings for keywords, (Section 4.6 lines 17-18 “for word embeddings uses 300-dimensional Glove vectors”) upper hierarchical level label embedding, and lower hierarchical level label embedding; (Section 4.6 lines 10-12 embeddings for dataset are set for 100 (upper level) and for 50 (lower level) respectively) concatenating the feature representations extracted from all inputs into concatenated embeddings; (Section 3, Proposed Method, lines 3-5 feature representations of the documents) applying dynamic max-pooling, at a max-pooling layer of the CNN, (Section 3.1  page 4 describes Dynamic Max pooling) to select features from concatenated embeddings; (Section 3, lines 4-6 of  page 4 “feature representations”)
applying batch normalization and one or more fully connected layers (Section 3, lines 11-14 of page 4 “the whole document is represented by the concatenation of its word” ) to obtain a compact representation from the selected features; (Section 3 lines 11-13 on page 4, output layer learns compact document representations)
outputting, from an output layer of the CNN, level-wise predictions for the each of the multiple hierarchical levels; (Section 3 Proposed method, lines 31-35, page 4 output layer outputs the calculated scores) 
Liu does not disclose merging, using a point generation model, the level-wise predictions from the multiple hierarchical levels into a unified label set.
Merler discloses merging, the level-wise predictions into a unified label set for the one or more input datasets. (Section 0039, lines 1-3 “combining classification results from different semantic levels”)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of merging different samples of the labels. The motivation is it will make the system output labels that are consistent for the dataset. 
 Liu in view of Merler does not disclose using a point generation model (encoders) to merge labels of different levels to form a current node. 
Xie discloses using a point generation model (encoders) to merge labels of different levels to form a current node. (Section 0062, lines 3-7- thus “The bottom-up TLSTM composes the semantics (labels) of children (representing sub-codes) ( lower level predictions)  and merges them into the current node (unified label set of labels)). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of merging different samples of the labels using encoders. The motivation is it will make the system output labels that are consistent for the system. 

 Claim 18, Liu in view of Merler and further in view of Xie discloses wherein merging the level-wise predictions into a unified label set (Merler: Section 0039, lines 1-3 “combining classification results from different semantic levels”)
comprises encoding, using an encoder, the level-wise predictions to multiple sequences of encoder hidden states corresponding to the multiple levels respectively; (Xie: Section 0054, lines 5-9- thus “A sequential LSTM uses encoders identify names or concept in the hierarchical ontology”)
deriving a plurality of attention generators from the multiple sequences encoder hidden state (Liu: Section 3.3 Hidden Bottleneck Layer page 5 one skilled in the art will understand that the hidden layers reads on the hidden state) to generate an attention distribution and a context vector for each of the multiple levels; (Xie: Section 0094, lines 4-6- thus the attention module includes hidden layers for the word embedding)
 and generating using a decoder multiple sequences of decoder hidden states based on at least the generated context vector for each of the multiple levels; (Xie: Section 0069, lines 1-5- thus a K-dimensional vector and the output of a probability that the vector is predicted) and generating, from the decoder, the unified label set based on at least the level-wise predictions, the encoder hidden states, the attention generators, and the decoder hidden states. (Xie: Section 0062, lines 3-7- thus “The bottom-up TLSTM composes the semantics (labels) of children (representing sub-codes) (- thus lower level predictions)  and merges them into the current node (unified label set of labels))

Claim 19, Liu in view of Merler and further in view of Xie discloses wherein in performing dynamic max-pooling, both label co-occurrences and categorical relations among labels are captured to dynamically select max-pooling dimension. (Liu: Section 3.1  page 4 describes Dynamic Max pooling)


Claim(s) 12-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jingzhou Liu Deep Learning for Extreme Multi-label Text Classification (2017, August) (referred to as Liu in this paper) in view of Merler (20180089540) in view of  Xie (20200027545) and further in view of Kalina Jasinska (Extreme F-Measure Maximization using Sparse Probability Estimates (referred to as Jasinaka from now on in this Document). 

Claim 12, Liu in view of Merler and further in view of Xie does not discloses wherein the level-wise multi-label classification model uses an online F-measure optimization (OFO) to enable each CNN automatically refine level-wise predictions in an incremental manner through tuning a threshold for the OFO.
Jasinska discloses wherein the level-wise multi-label classification model uses an online F-measure optimization (OFO) (Section 4 on page 2 “Macro F-measure maximization”) to enable each CNN automatically refine level-wise predictions in an incremental manner through tuning a threshold for the OFO. (Page 1, Section 1 introduction, 2nd column, lines 19-26 “Threshold tuning methods for optimizing the F measure”) 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of using F -Measure for estimates. The motivation is that it enables the system to improve its predictions. 

Claim 13, Liu in view of Merler and further in view of Xie and further in view of Jasinska discloses wherein the threshold is updated according to an inter-iteration rule within a same iteration and a cross-iteration rule between iterations. (Jasinska: Page 1, Section 1 introduction, 2nd column, lines 19-26 “Threshold tuning methods for optimizing the F measure) 

Claim 20, Liu in view of Merler and further in view of Xie does not discloses  wherein the level-wise multi-label classification model uses an online F-measure optimization (OFO) 
to enable each CNN automatically refine level-wise predictions in an incremental manner through tuning a threshold for the OFO, the threshold is updated according to an inter-iteration rule within a same iteration and a cross-iteration rule between iterations.
Jasinska discloses wherein the level-wise multi-label classification model uses an online F-measure optimization (OFO) (Section 4 on page 2 “Macro F-measure maximization”)
 to enable each CNN automatically refine level-wise predictions in an incremental manner through tuning a threshold for the OFO, the threshold is updated according to an inter-iteration rule within a same iteration and a cross-iteration rule between iterations. (Jasinska: Page 1, Section 1 introduction, 2nd column, lines 19-26 “Threshold tuning methods for optimizing the F measure) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of using F -Measure for estimates. The motivation is that it enables the system to improve its predictions. 


	Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stanton et al. (US 20160364419) Tags are generated using one or more hierarchical classifiers and the image and text data are input into one or more of the hierarchical classifiers. A search index of the datasets is generated using the generated tags. The image of a product is analyzed using image recognition, computer vision, and/or neural networks to identify tags/attributes about contents of the image. By deriving additional information about the datasets to be searched, the range of information able to be matched with each dataset is expanded.
Lee (US20200133964) Semantics  include domain knowledge embodied in an ontology or knowledge base consisting of entities, relationships and facts. The determination strategy  consists of business rules applied to the related semantics  to answer specific questions. This includes document-level assessments (such as compliant vs non-compliant), feature-level extraction (termination dates, key entities), inferred facts ( such as utilizing extracted facts and the ontology to make inferences), or to identify risk (such as identify portions of the document that require further scrutiny).
TAN (20200364300) discloses computing device routes the natural language input from an active domain node of multiple domain nodes of a multi-domain context-based hierarchy to a leaf node of the domain nodes by selecting a parent domain node in the hierarchy until an off-topic classifier labels the natural language input as in-domain and then selecting a subdomain node in the hierarchy until an in-domain classifier labels the natural language input with a classification label, each of the plurality of domain nodes comprising a respective off-topic classifier and a respective in-domain classifier trained for a respective domain node. The computing device outputs the classification label determined by the leaf node.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438. The examiner can normally be reached Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        06/30/2022